F UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33778 INTELIQUENT, INC. (Exact name of registrant as specified in its charter) Delaware 31-1786871 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 550 West Adams Street Suite 900 Chicago, IL 60661 (Address of principal executive offices, including zip code) (312) 384-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of July 8, 2016, 34,233,199 shares of the registrant’s Common Stock, $0.001 par value, were outstanding. INTELIQUENT, INC. INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of June 30, 2016 and December 31, 2015 3 Condensed Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2016 and June 30, 2015 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2016 and June 30, 2015 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Qualitative and Quantitative Disclosure about Market Risk 23 Item4. Controls and Procedures 23 PART II. OTHER INFORMATION Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item3. Default Upon Senior Securities 24 Item4. Mine Safety Disclosure 24 Item5. Other Information 24 Item6. Exhibits 24 2 PART I. FINANCIAL INFORMATION INTELIQUENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (In thousands, except per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ Receivables — net of allowance of $2,407 and $2,365, respectively Prepaid expenses Other current assets Total current assets Property and equipment—net Goodwill — Restricted cash Deferred income taxes-noncurrent 8 Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities: Taxes payable Network and facilities Rent Payroll and related items Other Total current liabilities Shareholders’ equity: Preferred stock—par value of $.001; 50,000 authorized shares; no shares issued and outstanding at June 30, 2016 and December 31, 2015 — — Common stock—par value of $.001; 150,000 authorized shares; 37,301 and 34,218 shares issued and outstanding at June 30, 2016, respectively and 37,242 and 33,891 shares issued and outstanding at December 31, 2015, respectively 37 34 Less treasury stock, at cost; 3,083 shares at June 30, 2016 and 3,351 shares at December 31, 2015 ) ) Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 INTELIQUENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share amounts) Revenue $ Operating expense: Network and facilities expense (excluding depreciation and amortization) Operations Sales and marketing General and administrative Depreciation and amortization Gain on sale of property and equipment — ) (5 ) ) Total operating expense Income from operations Other (income) expense: Interest (income) expense ) 11 ) 27 Other income — — — ) Total other (income) expense ) 11 ) ) Income before provision for income taxes Provision for income taxes Net income $ Earnings per share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted Dividends paid per share: $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 INTELIQUENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (In thousands) Operating Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Gain on sale of property and equipment (5 ) ) Gain on settlement of Tinet escrow — ) Non-cash share-based compensation Provision (benefit) for uncollectible accounts 42 ) Excess tax benefit associated with share-based payments ) ) Changes in assets and liabilities: Receivables ) Other current assets Other noncurrent assets ) Accounts payable Accrued liabilities Net cash provided by operating activities Investing Purchase of property and equipment ) ) Proceeds from sale of property and equipment 5 Cash used in acquisitions ) — Decrease in restricted cash 25 — Net cash used for investing activities ) ) Financing Proceeds from the exercise of stock options Restricted shares withheld to cover employee taxes paid ) ) Dividends paid ) ) Excess tax benefit associated with share-based payments Net cash used for financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents — Beginning Cash and cash equivalents — Ending $ $ Supplemental disclosure of cash flow information: Cash paid for taxes $ $ Cash paid for interest $ — $ — Supplemental disclosure of noncash flow items: Investing activity — Accrued purchases of property and equipment $ $ Investing activity — Accrued acquisition contingent consideration $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 5 INTELIQUENT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. DESCRIPTION OF THE BUSINESS Organization— Inteliquent, Inc. (the “Company”) provides voice telecommunications services primarily on a wholesale basis. The Company offers these services using an all-IP network, which enables the Company to deliver global connectivity for a variety of media, including voice and, historically, data and video. The Company’s solutions enable telecommunication service providers to deliver voice telecommunication traffic or other services where they do not have their own network or elect not to use their own network. These solutions are sometimes called “interconnection” or “off-net” services. The Company generally provides its solutions to traditional certificated telecommunications carriers and next-generation telecommunication service providers.
